Title: September [1794]
From: Washington, George
To: 

 


Tuesday 30th. Having determined from the Report of the Commissioners, who were appointed to meet the Insurgents in the Western Counties in the State of Pennsylvania, and from other circumstances—to repair to the places appointed for the Rendezvous, of the Militia of New Jersey Pennsylvania Maryland & Virginia; I left the City of Philadelphia about half past ten oclock this forenoon accompanied by Colo. Hamilton (Secretary of the Treasury) & my private Secretary. Dined at Norris Town and lodged at a place called the Trap—the first 17, and the latter 25 Miles from Philadelphia.
At Norris Town we passed a detachment of Militia who were preparing to march for the rendezvous at Carlisle—and at the Trap, late in the evening, we were overtaken by Major Stagg principal Clerk in the Department of War with letters from Genl. Wayne & the Western Army containing official & pleasing accounts of his engagement with the Indians near the British Post

at the Rapids of the Miami of the Lake and of his having destroyed all the Indian Settlements on that River in the vicinity of the said Post quite up to the grand Glaize—the quantity not less than 5000 acres—and the Stores &ca. of Colo. McGee the British Agent of Indian Affairs a mile or two from the Garrison.

   
   
   private secretary: Bartholomew Dandridge, Jr., Mrs. Washington’s nephew, had succeeded Tobias Lear as GW’s secretary in mid–1791.


   
   
   The Trappe was the name given to a small German settlement and to the area surrounding it. It was on the Germantown Road about nine miles from Pottsgrove (Pottstown).



   
   John Stagg (1758–1803), of New York, had served during the Revolution in Malcolm’s Additional Continental Regiment, in Spencer’s Additional Continental Regiment, and as brigade major of Conway’s Brigade. He was now chief clerk in the War Department. The message he brought GW was a letter of 28 Aug. 1794 from Maj. Gen. Anthony Wayne to Secretary of War Henry Knox describing his decisive victory over some 2,000 Indians at Fallen Timbers near the Maumee Rapids on 20 Aug. After their defeat the Indians, with Wayne’s army in close pursuit, had fled to Fort Miami, a small British garrison at the rapids of the Maumee. Although to the Indians’ consternation Maj. William Campbell, the fort’s commanding officer, did not open the gates to Britain’s Indian allies, he and Wayne engaged in an acrimonious exchange of letters concerning Wayne’s approach to the fort, copies of which were submitted with Wayne’s letter of 28 Aug. Wayne’s dispatch had been received in Philadelphia 30 Sept., and in view of its importance Edmund Randolph immediately sent Stagg to carry news of the victory to GW (Randolph to GW, 30 Sept. 1794, “½ past 1 oClock,” DLC:GW). mcgee: Alexander McKee (see entry for 20 Oct. 1770) was now British deputy agent for Indian affairs in the area of Detroit. McKee was with the Indians during their retreat from Wayne’s victorious army.



